Citation Nr: 0827318	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-25 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
evaluation for patellofemoral pain syndrome, left knee, with 
shin splints and stress fractures of the left tibia.

2.  Entitlement to a rating greater than 20 percent for 
patellofemoral pain syndrome, left knee, with shin splints 
and stress fractures of the left tibia prior to the reduction 
in July 2006.

3.  Entitlement to an increased rating for patellofemoral 
pain syndrome, right knee, with shin splints, currently rated 
at 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1987 to 
June 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 and March 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  A September 1997 rating decision granted service 
connection and a 20 percent evaluation of the veteran's 
patellofemoral pain syndrome, left knee, with shin splints 
and stress fractures (left knee disability), effective June 
25, 1997.

2.  A rating decision dated December 2004 proposed to reduce 
the left knee disability to 10 percent, and a March 2006 
rating decision reduced the disability rating to 10 percent, 
effective July 1, 2006. 

3.  The veteran's left knee disability with shin splints 
constitutes a moderate impairment of the knee.

4.  The veteran's right knee disability with shin splints 
constitutes a moderate impairment of the knee.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the disability rating for 
patellofemoral pain syndrome, left knee, with shin splints 
and stress fractures of the left tibia to 10 percent, 
effective July 1, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2007); 38 
C.F.R. § 4.85, Diagnostic Code 5299-5260 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, 
Diagnostic Codes 5003, 5010, 5299-5257, 5260, 5261 and 5262 
(2007).

3.  The criteria for a 20 percent evaluation for the 
veteran's right knee disability have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic 
Codes 5003, 5010, 5299-5257, 5260, 5261, and 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code (DC), any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).




I.  Restoration of Rating for Left Knee Disability and 
Increased Rating

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA laws and regulations governing disability compensation and 
pension.  38 C.F.R. § 3.344(a).

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is 
allowed for response.  Id.

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction).  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  38 
C.F.R. § 3.344(a).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  Id.  If, after considering the 
entire record, doubt remains as to the appropriate rating or 
diagnosis, the rating agency should continue the evaluation 
in effect pending a reexamination at a specified future time.  
38 C.F.R. § 3.344(b).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).

The duration of the disability rating at issue is measured by 
the effective date assigned for that rating until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence 
that the reduction was warranted.  Brown, 5 Vet. App. at 421; 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The veteran was granted a 20 percent disability rating for 
his patellofemoral pain syndrome, left knee, with shin 
splints and stress fractures (the left knee disability) in 
September 1997, with an effective date of June 25, 1997.  In 
March 2003, the veteran filed a claim for an increased rating 
of his left knee disability as well as other service 
connected disabilities.  After a VA examination in July 2003, 
the RO notified the veteran in a rating decision that the 
evidence showed improvement in his left knee disability, but 
that sustained improvement had not been established.  
Accordingly, another VA examination was completed in 
September 2004.  

Subsequently, the RO compared the medical evidence used to 
grant the 1997 rating with the September 2004 VA exam, and in 
December 2004, proposed that the left knee disability be 
reduced to 10 percent as all abnormalities had resolved.  A 
letter accompanying the RO decision informed the veteran that 
the reduction would cause an overall reduction in his 
combined disability rating.  He was also informed that he was 
entitled to submit additional evidence within 60 days to show 
why the reduction should not be made.  The letter stated that 
the reduction would occur on the first day of the third month 
following notice of the final decision.  

VA provided another examination in October 2005 and the RO 
subsequently ordered the reduction from 20 to 10 percent for 
the left knee disability in a March 2006 decision, effective 
July 2006.  

Initially, the Board notes that the RO followed the 
prescribed procedures set forth at 38 C.F.R. § 3.105(e).  The 
RO placed the veteran on notice of a possible reduction in 
the August 2003 RO decision and officially proposed the 
rating reduction in a December 2004 RO decision.  VA allowed 
the veteran a total of three VA examinations to determine 
whether the disability had improved and could be maintained 
under the ordinary conditions of life.  

The Board finds that the examination on which the reduction 
was based is as full and complete as the medical evidence on 
which the 20 percent rating was granted.  38 C.F.R. § 
3.344(a).

The final question for the Board to consider is whether the 
preponderance of the evidence supported the reduction from 20 
percent to 10 percent.  The 20 percent evaluation in question 
was awarded under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5299-5257 (2007) and was subsequently reclassified under DC 
5299-5260.  The Board shall consider all applicable 
diagnostic codes to determine whether the reduction was 
warranted.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  38 C.F.R.  § 4.71a.  The Board has reviewed all 
medical evidence, and no ankylosis is present.

The RO originally rated the disability under DC 5299- 5257 by 
analogy, which provides for other impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  Id.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 45 degrees 
is rated 10 percent disabling; flexion of the leg limited to 
30 degrees is rated 20 percent disabling; and flexion of the 
leg limited to 15 degrees is rated 30 percent disabling.  Id.

Under Diagnostic Code 5261, limitation of extension of the 
leg (normal being to approximately 0 degrees), extension 
limited to 45 degrees is rated 50 percent; extension limited 
to 30 degrees is rated 40 percent; extension limited to 20 
degrees is rated 30 percent; extension limited to 15 degrees 
is rated 20 percent; and extension limited to 10 degrees is 
10 percent.  Id.

In VAOPGCPREC 9-2004, VA's General Counsel (GC) held that 
separate ratings should be assigned for limitation of flexion 
of the knee joint and limitation of extension, where both are 
shown.  

Prior to the decision authorizing the reduction of the left 
knee disability the veteran had been afforded three VA 
examinations.  The examination upon which the disability was 
predicated was the October 2005 VA exam.

The October examination indicates that an electronic database 
of the veteran's medical records had been reviewed.  The 
examiner noted that the veteran expressed pain and stiffness 
in his knees and shins.  The veteran had no history of 
weakness, swelling, heat, or redness.  Flare-up frequency and 
duration depend on the activity and rate an 8 on a scale of 0 
to 10.  The precipitating factors included walking or 
standing for 45 minutes, kneeling, getting up and down from 
the floor, squatting, and using the stairs.  The examiner 
noted no episodes of dislocation or recurrent subluxation.  
No arthritis was indicated. 

The effect on the veteran's daily activities and employment 
was pain and stiffness in the knees and shins with prolonged 
standing or walking.  He also indicated discomfort climbing 
stairs, jumping or squatting.  Bending the knees, especially 
on long drives, aggravates the veteran's pain.  

Importantly, the veteran's occupation is in sales, and 
requires prolonged standing.

Range of motion testing showed flexion to 130 bilaterally, 
with no catching, grinding, popping, weakness, effusion, or 
atrophy of the quadriceps.  Normal stability was noted.  The 
veteran had some pain and crepitus on patellar compression.  
His collaterals were stable to varus and valgus stress.  The 
cruciates were stable with negative Lachman's and drawers 
testing.  The meniscus was stable with negative McMurrays 
testing; however, there was pain on extension bilaterally.

The veteran winced from pain upon light touch to the front of 
his legs, however, the bone scan and radiographs were 
negative for stress changes.  

Range of motion was noted as additionally limited by 10 
degrees due to pain and stiffness and lack of endurance 
following repetitive use.  The examiner indicated no evidence 
of abnormal weight bearing, however, ambulation was slow.  No 
ankylosis was present.

In diagnosis, the examiner stated he found minimal 
osteophytosis in both knees with no significant medial or 
lateral compartment narrowing.  Also noted was mild 
patellofemoral narrowing laterally.  The examiner saw no 
significant capsular distension, acute fracture or other 
osseous abnormalities.

The bone scan showed no abnormalities in the tibia or fibula.  
The final diagnosis was patellofemoral pain syndrome of the 
knees.  Shin splints were not found on the bone scan or 
radiographs.

Rating the disability by analogy under DC 5257, the Board 
believes that the medical findings indicate a moderate 
impairment of the left knee and shins, which warrants a 20 
percent rating.  The veteran expressed pain and stiffness in 
his knees and shins with prolonged walking and standing.  The 
veteran's subjective complaints must be considered, or 
refuted.  The range of motion testing revealed pain on 
motion, crepitus, and additional limitation of motion due to 
pain and stiffness.  His shins were tender to light touch.  
Accordingly, the Board finds that the veteran's 20 percent 
rating for his left knee disability should be restored.

II.  Increased Rating for Bilateral Knee Disorder

The veteran also filed a claim seeking a disability rating 
greater than 20 percent for patellofemoral pain syndrome, 
left knee, with shin splints and stress fractures of the left 
tibia and a disability rating greater than 10 percent for 
patellofemoral pain syndrome, right knee, with shin splints.  
The veteran also asked that his shin splints be considered 
separately from his knee disorder.  Under the Rating 
Schedule, there is no specific diagnostic code that addresses 
"shin splints"; therefore, the Board will consider the 
veteran's shin splints as analogous to impairment of the 
tibia and fibula under 38 C.F.R. § 4.71a, DC 5262. 

Under DC 5262, a 10 percent rating requires malunion of the 
tibia and fibula with slight knee or ankle disability and a 
20 percent rating requires malunion of the tibia and fibula 
with moderate knee or ankle disability.  Id.  On review of 
the Rating Schedule, the Board finds no other disability or 
diagnostic code that provides a closer analogy to shin 
splints.

The veteran was afforded a VA exam in May 2007.  The examiner 
reviewed the claims file.  The veteran reported that his 
symptoms were getting progressively worse and that he 
experienced constant sharp pain in the anterior knee, non-
radiating, with swelling bilaterally.  He stated he had pain 
at rest, and that it was 9 out of 10 during while sitting in 
the exam room.  

The veteran denied flare-ups and no episodes of dislocation 
or recurrent subluxation was indicated.  There were no 
constitutional symptoms of inflammatory arthritis.  The 
examiner stated that if the veteran is not having flare-ups, 
then the condition does not impair his daily functional 
activities or employment.  The veteran had not missed work 
for this condition in the year prior to the examination. 

On examination, the knees were negative for edema, 
ecchymosis, and erythema.  He had negative anterior and 
posterior drawers, and negative Lachman's, McMurray's.  He 
also was negative for valgus or varus laxity.  The veteran 
was negative for effusion, and medial or lateral patella 
facet tenderness.  He was positive for femoral grind test, 
but negative for popliteal space mass or tenderness.  

Range of motion testing revealed flexion at 124 of 140 
degrees on the left and at 116 of 140 degrees on the right.  
The veteran had bilateral pain from start to finish, and it 
was noted that his body shape limited his motion.  No 
additional limitations related to pain, fatigue, 
incoordination, weakness, or lack of endurance was noted with 
repetitive motion on either knee.

Radiology reports from 2005 were reviewed.  Mild 
patellofemoral narrowing laterally involving both knees was 
indicated.  The veteran was diagnosed with Retropatellar Pain 
Syndrome and degenerative joint disease with residuals.  

The veteran also had a separate VA examination for his shins 
in May 2007.  The veteran reported constant anterior lower 
leg pain that is sharp and non-radiating with swelling.  His 
pain at the time of his examination was 9 out of 10.  The 
examiner noted tender anterior tibia.  The examiner reviewed 
the bone scan from 2005 and noted mild activity in the right 
femur that may represent remote trauma.  The diagnosis was 
bilateral shin splints.

The Board has also considered the September 2004 and July 
2003 examinations.  The September 2004 examiner noted that 
the medical history had been reviewed.  The range of motion 
testing showed flexion at 130 degrees bilaterally and pain on 
motion.  The veteran had an impaired gait but no unusual shoe 
pattern to indicate abnormal weight bearing.  Diagnosis 
indicated patellofemoral pain syndrome with shin splints 
bilaterally.  The examiner stated that the diagnosis was made 
based on the observation of pain as there was no mechanical 
abnormality within the knee.  The examiner further indicated 
that there was no radiological evidence of any ongoing 
pathology of a knee injury.  

The July 2003 examiner reviewed the veteran's medical records 
and indicated that the veteran could flex his left knee to 
120-140 degrees bilaterally.  The motion was painful at the 
end of flexion.  The examiner indicated that motion was not 
further limited by pain, fatigue, weakness, or lack of 
endurance.  Shins had pain at the medial distal tibia 
bilaterally.  The veteran had a normal gait with no 
limitations on standing or walking.  The x-rays showed that 
the bony structures were intact and normally aligned, and 
that the joint spaces were normal in width.  There was no 
evidence of fracture or healing fracture.  The diagnosis was 
patellofemoral pain syndrome with shin splints bilaterally.  

The Board finds that the VA examinations weigh against an 
increased rating for the veteran's left knee disorder beyond 
20 percent.  The veteran's flexion was not limited to 15 
degrees, extension was not limited to 20 degrees, no 
ankylosis was noted, and there was no recurrent subluxation 
or lateral instability for either knee.  Even by analogy, the 
evidence supports only a moderate impairment of the left knee 
when taking into consideration additional limitations of pain 
to the knee and shins.  The evidence fails to show a severe 
disability under DC 5257.

Regarding the right knee, the October 2005 evidence shows 
that the veteran expressed pain and stiffness in his knee and 
shin with prolonged walking and standing.  The range of 
motion testing showed pain on motion, crepitus, and 
additional limitation of motion due to pain and stiffness.  
The shin was tender to the touch.  The May 2007 exam 
continued to report constant sharp pain in the anterior knee 
with swelling.  Pain was reported at rest and was 9 out of 
10.  The veteran expressed pain with the range of motion 
testing and his radiology reports showed mild patellofemoral 
narrowing.  The veteran's shins were tender to palpation.  
Based upon the totality of the evidence, the Board finds that 
the veteran is entitled to a 20 percent rating under DC 5257, 
by analogy, as the disability shows moderate impairment of 
the right knee.  The veteran is not entitled to a greater 
rating as his symptoms do not show a severe impairment, 
flexion limited to 15 degrees, or extension limited to 20 
degrees.

Regarding a separate rating for the shins under 5262, the 
radiological evidence fails to show evidence of the shin 
splints and fails to show impairment of the tibia and fibula.  
The VA examiners noted pain; however, the bilateral shin pain 
was taken into consideration when rating the bilateral knee 
disability.   The evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  Without taking into 
consideration this problem and his pain, the 20 percent 
evolutions for both knees could not be justified based on the 
medical evidence of record. 

In addition to the criteria listed at DC 5256, 5257, 5260 , 
5261, and 5262, the Board has also considered consider 
whether a higher disability rating is warranted based on 
functional loss due to pain or weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board recognizes that the veteran has 
claimed constant pain and swelling of the knees and shins.  
The VA examiners noted pain on motion and pain to the shins 
on palpation.  However, the Board finds that the veteran's 
current 20 percent evaluations for the right and left 
knees/shins contemplate the effects of pain reasonably shown 
to be due to his service-connected bilateral knee 
disabilities.  There is no indication that pain has caused 
functional loss of the knees greater than that already 
contemplated by the current evaluations.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, supra.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims.

Based upon the evidence, the Board finds that staged ratings 
are not warranted.  The Board also finds no reason to refer 
the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R.  § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.

Based upon the evidence above, the veteran is entitled to a 
20 percent rating for his bilateral knee disability under DC 
5257, by analogy, but not greater.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The veteran 
was afforded VA medical examinations in July 2003, September 
2004, October 2005, and May 2007.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Restoration of the 20 percent evaluation for the left knee 
disability is granted.

Entitlement to a rating greater than 20 percent for the left 
knee disability is denied.

Entitlement to a 20 percent rating for the right knee 
disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


